DETAILED ACTION
This action is in response to an application filed with the US on 06/14/2021 and having an Effective Filing Date of 07/08/2020, in which claims 1-8 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “rapidly and economically”. The terms “rapidly and economically” are relative terms which renders the claim indefinite. The terms “rapidly and economically” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-8 are rejected for depending from an indefinite claim.
Claim Interpretation
The term “super-absorbent” is not seen to have a specific definition in the art, and the specification does not provide a definition, thus it is given its meaning as used in the art which is “a material which absorbs a large/huge amount of water”. As “large”, “huge”, and other similar vague relative terms of degree are used throughout the art, no specific limitation on the amount of absorption is seen to be implied by term “super-absorbent”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2295777 A (hereinafter “Thompson”).
Regarding Claim 1 Thompson discloses a absorbent filter, the absorbent filter comprising: 
a filter comprising inner and outer particle supports 4, 6 made of woven or non-woven polypropylene (i.e. an internal particle filter and an external particle filter) and in between them a highly water-absorbent layer 8, e.g. a non-woven web of polyacrylate fibers, (i.e. a filter body comprising (by using) a super absorbent material) where the filter is sewn into a bag, and thus the particle filters are sewed to an internal portion and an external portion of the filter body; Figs. 1-2, Abstract, pg. 7 first particle paragraph.
Wherein the filter is in the form of a bag, “preferably formed from a sheet of the substrate material folded over on itself and secured, e.g. by bonding and/or sewing along its base and one side, a mouth of the bag being arranged for mounting onto an inlet element of 5 a filter apparatus, via which the medium to be filtered may be introduced into the filter bag” (pg. 7 first particle paragraph) and which has  a rigid ring supporting the mouth (pg. 9, first particle para.), and is thus seen to be broadly cylindrical shaped.
With regard to the filter being capable of removing moisture in a lubricant”, so as to adsorb and remove free moisture in oil, and the particle filter being configured to prevent loosening of the filter body that may be caused by moisture adsorption of the super-absorbent material and to block contaminated particles in the oil by assisting a core filter installed inside the super-absorbent filter; these are functional limitations which attempt to define this apparatus claim’s structure in terms of its functional abilities. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114), and thus the prior art need only disclose structure capable of achieving the recited function(s) to read on the functional limitations. It is specifically noted that the claim thus does not positively claim “a core filter installed inside the super-absorbent filter”, oil, contaminated particles, or the process of filtering oil and/or moisture absorption. These functional limitations do not further define over the prior art because the structure disclosed by Thompson would be capable of the noted functional limitation(s), i.e. even though the specific functions are not disclosed.
With regard to the internal particle filter and external particle filter being “respectively added and sewed to” the filter body; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. 
Regarding Claim 3 Thompson discloses the super-absorbent filter of claim 1, wherein the filter body is formed of a super-absorbent nonwoven-fabric material (non-woven web of polyacrylate fibers).
Wherein “that is to remove free moisture in the oil” is a functional limitation which is not further structurally limiting as discussed above.
Regarding Claim 4 Thompson discloses the super-absorbent filter of claim 1, where the limitation “wherein the filter body functions to allow the super-absorbent filter to be immediately applicable, without a need for an additional module housing, to a power plant facility that uses an existing standard particle filter as the core filter since the filter body is used by covering outside the existing standard particle filter” is a functional limitation directed to the intended use of the filter and which is not recited in specific enough details to further define the filter structurally in any way; where functional limitations are further discussed above.
Regarding Claim 5 Thompson discloses the super-absorbent filter of claim 4, and with regard to “wherein the particle filter is formed by being respectively added and sewed to the internal portion and the external portion of the filter body formed in the cylindrical shape” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.
And with regard to the particle filter being “configured to prevent loosening of the filter body that may be caused by the moisture adsorption of the super-absorbent material and to have a pore size capable of blocking the contaminated particles in the oil”; this is a functional limitation which does not further define over the art, as discussed above, specifically it is noted this is not seen to require any specific pore size.
Regarding Claim 6 Thompson discloses the super-absorbent filter of claim 4, where “wherein the superabsorbent filter for removing free moisture in the oil functions as a sock-type moisture-adsorption-type moisture filter” is a functional limitation which does not further define over the art, as discussed above. See also Thompson Fig. 2.
Regarding Claim 7 Thompson discloses the super-absorbent filter of claim 6, wherein the ring 16 can function as a handle and is in an upper portion or a lower portion of the filter body (see Thompson Fig. 2). 
Regarding Claim 8 Thompson discloses the super-absorbent filter of claim 7, wherein the handle has the ability to function to facilitate attachment and detachment of the superabsorbent filter if it were used in the power plant facility in which the super-absorbent filter is applied in a state of covering outside the existing standard particle filter; this is a functional limitation which does not further define over the art, as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of US 2015/0052864 A1 (hereinafter “Jackson”)
Regarding Claim 2 Thompson discloses the super-absorbent filter of claim 1, wherein the filter body is formed in the cylindrical shape by using the superabsorbent material, as above, but does not disclose that it is configured in a structure in which an upper portion and a lower portion thereof are opened. 
However Jackson discloses a filter pre-wrap which is a cylinder with an open upper portion and a lower portion that allows it to be placed around the outer circumference of a filter canister to act as a pre-filter to extend the life of the canister filter (Abstract, [0005], Figs. 1-2).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Thompson by making it in a cylinder with an open upper portion and a lower portion as disclosed by Jackson so that it may be placed around the outer circumference of a filter canister to act as a pre-filter to extend the life of the canister filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773